 



                        AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT  
CONTRACT ID CODE   PAGE OF PAGES   D0-C9(U)     1     3    

                                  2. AMENDMENT/MODIFICATION NO.     3. EFFECTIVE
DATE     4. REQUISITION/PURCHASE REG. NO     5. PROJECT NO. (if applicable)    
                          P00011         SEE BLOCK 16C     07PR06944-01     N.A.
                         
6. ISSUED BY
  CODE     N00014     7. ADMINISTERED BY (if other than item 6)    
SCD-C   CODE    S3915A                              

       
OFFICE OF NAVAL RESEARCH
    DCM PHILADELPHIA
ONR 254: WADE WARGO (703) 696-0719
    PO BOX 11427
875 NORTH RANDOLPH ST
    700 ROBBINS AVENUE BLDG 4A
ARLINGTON VA 22203-1995
    PHILADELPHIA, PA 19111-0427
         

                        8. NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and ZIP Code)

OCEAN POWER TECHNOLOGIES, INC.
1590 REED ROAD
PENNINGTON, NJ 08534     (3)     9.A. AMENDMENT OF SOLICITATION NO.
N.A.               o     9B. DATED (SEE ITEM 11)                        þ    
10A. MODIFICATION OF CONTRACT/ORDER
NO.
N00014-02-C-0053                             10B. DATED (SEE ITEM 13)
11 FEB 2002                          
CODE
04EP7
    FACILITY CODE                                  

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
o The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers o is extended o is not extended.
 
Offers must acknowledge receipt of this amendment prior to the hour and data
specified in the solicitation or as amended, by on of the following methods:
(a) By completing items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of the amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (if required)
SEE THE ATTACHED FINANCIAL ACCOUNTING DATA (FAD) SHEET(S)
 
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRTACTS/ORDERS
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED ITEM 14.
 

       
(3)
    A. THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify Authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
o
             
o
    B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation data,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
         
o
    C. SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
AUTHORITY FOR OTHER THAN FULL AND OPEN COMPETITION:        
þ
    D. OTHER (Specify type of modification and authority)
Mutual Agreement of Parties in accordance with FAR 43.103(a)

 
E. IMPORTANT: Contractor o is not, þ is required to sign this document and
return 1 copies to the Issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this modification is to provide for additional costs for a cost
growth and to increase the costs and fixed fee for expansion items under
Contract Number N00014-02-C-0053.
See Page 2
Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.


                                       
15A. NAME AND TITLE OF SIGNER (Type or print)
Charles F. Dunleavy
Chief Financial Officer    
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Wade Wargo
Contracting Officer                    
15B. CONTRACTOR/OFFEROR
    15C. DATE SIGNED     16B. UNITED STATES OF AMERICA    16C. DATE SIGNED
 
                 
/s/ Charles F. Dunleavy 
    9/13/2007      BY /s/ Wade Wargo     9/13/2007 
 
(Signature of person authorized to sign)
 
       
 
 
 
(Signature of Contracting Officer)
 
                         

     
SN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE
NAVOCNR OVERPRINT (3-88)
30-105  STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243





--------------------------------------------------------------------------------



 



Effective as of the date of this modification:

1)   The funds available for performance of this contract are increased by the
amount set forth in the attached Financial Accounting Data sheet(s).   2)  
Revise SECTION B — SUPPLIES OR SERVICES AND PRICES/COSTS to incorporate the
expansion effort for CLIN 0001. the cost growth for CLIN 0005, and to provide
funding for both under ACRN AG as follows:

                                                      TOTAL ESTIMATED ITEM NO.  
SUPPLIES/SERVICES   ESTIMATED COST   FIXED FEE   COST & FIXED FEE
0001
  The Contractor shall furnish the necessary personnel and facilities to conduct
the research effort as described in Section C.   $ 7,377,883     $ 299,552     $
7,677,435  
 
  000101 ACRN:AA $2,400,000                        
 
  000102 ACRN: AC $1,285,129                        
 
  000103 ACRN: AD $1,598,937                        
 
  000104 ACRN: AE $1,100,114                        
 
  000105 ACRN: AF $899,976                        
 
  000106 ACRN: AG $393,279                        
0002
  Reports and Data in accordance with Exhibit A(DD Form 1423)                  
NSP
0003
  OPTION 1 — Wave Tank Test 2; Validate Numerical Models   $ 99,850     $ 5,991
    $ 105,841  
0004
  OPTION 2 — On-going Ocean Test -Continue Monitoring   $ 107,979     $ 6,479  
  $ 114,458  
 
  000401 ACRN: AC $77,220                        
0005
  OPTION 3 — Complete System Removal   $ 391,710     $ 15,599     $ 407,309  
 
  000501 ACRN: AA $91,800                        
 
  000502 ACRN: AB $116,146                        
 
  000503 ACRN: AC $37,238                        
 
  000504 ACRN: AG $162,125                         TOTAL ESTIMATED CONTRACT
CONSIDERATION:   $ 7,877,572     $ 321,630     $ 8,199,202  

3)   This modification adds additional tasks via Attachment 5, entitled
“Statement of Work P00011” and associated with CLIN 0001 and 0005.   4)  
SECTION F- DELIVERIES OR PERFORMANCE is hereby revised to read as follows:

1. The research effort to be performed under this contract shall be conducted
during the period from 11 Feb 2002 through 31 December 2007
     Item No. 0002 of Section B (Reports and Data) shall be delivered within the
time periods stated in Exhibits A &B. F.O.B. Destination.
     5) SECTION G — CONTRACT ADMINISTRATION DATA, paragraph 1.5, entitled
“Allotment of Funds”, is revised to read as follows:

      Contract Number N00014-02-C-0053
Modification Number P00011   PAGE 2

 



--------------------------------------------------------------------------------



 



“1.5 ALLOTMENT OF FUNDS
     (a) It is hereby understood and agreed that this contract will not exceed a
total amount of $8,199,202; including an estimated cost of $7,877,572 and a
fixed fee of $321,630.
     (b) CLIN 0001 is fully funded.
     (c) CLIN 0003 is not funded.
     (d) It is hereby understood and agreed that CLIN 0004 will not exceed a
total amount of $114,458: including an estimated cost of $107,979 and a fixed
fee of $6,479. The total amount presently available for payment and allotted to
CLIN 0004 is $77,220: including an estimated cost of $72,849 and a fixed fee of
$4,371.
     (e) CLIN 0005 is fully funded.
     (f) It is estimated that the amount allotted of $8,199,202 will cover the
remaining period of performance. No additional funding is anticipated to be
provided under this effort.”

6)   SECTION H — SPECIAL CONTRACT REQUIREMENTS, paragraph 6.0 is hereby added:

Disposition of Buoy 2
Pursuant to 15 U.S.C. 638 as implemented by the U.S. Small Business
Administration Small Business Innovation Research Program Policy Directive,
title to Buoy 2 shall vest in the Contractor. The Contractor agrees that no
charge will be made to the Government for any depreciation, amortization, or use
of the Buoy 2 equipment under any existing or future Government contract or
subcontract there under.

7)   This modification increases the Estimated Cost of the contract by $502,744.
the Fixed Fee by $22,261. and the Total Estimated Cost & Fixed Fee by $525,005.
All other terms and conditions remain unchanged.

      Contract Number N00014-02-C-0053
Modification Number P00011   PAGE 3

 



--------------------------------------------------------------------------------



 



Attachment 5. “Statement of Work — P00011”
Statement of Work (SoW) for Contract N00014-02-C-0053
Modification P00011
September 7, 2007
Buoy 1 Tasks (CLIN 0005)
Task B I -T6.0a. Remove hydraulic accumulator and other hydraulic equipment. —
Ocean Power Technologies (OPT) will remove the hydraulic equipment not planned
for further use from the seabed. This includes removal of the accumulator rack,
hydraulic hoses. hydraulic cylinder-manifold assembly and fluid. This equipment
will be transported to Honolulu. OPT will also dispose of system components that
are no longer necessary for continuing system testing.
Task B1 -T6.0b. Remove all pods. OPT will retrieve the pods from the seabed, tow
them to MCBH. remove them from the water and transport them to Honolulu. OPT
will dispose of system components that are no longer necessary for continuing
system testing. At the conclusion of this contract, the Government will transfer
Government owned system components required for continuing tests from this
contract to the applicable OPT contract.
Buoy 2 Tasks (CLIN 0001)
Task B2-T3.2. Inspection. Maintenance and Minor Repair for Buoy 2 for one month
period
OPT will inspect, maintain & provide minor repairs for Buoy 2 for the one month
period of deployment during June 2007.
A minor repair is defined as an activity that at most requires a small vessel
with two scuba divers and an engineer for a repair accessible either near the
buoy’s mast or a land-based equipment replacement. Typical buoy minor repair
items may include replacement of the RF antenna or GPS, hydraulic rod joint
connection, mast box, radar reflector, or navaid light. Typical land based
equipment repairs would consist of replacement of a receiver antenna, control
circuit board, data acquisition system components or other bunker equipment.
OPT will contract as required with an experienced offshore contractor to make
routine visual inspections of the buoy, cable and anchor components to check for
corrosion, marine growth and wear, and perform minor repairs or maintenance on
the sea-based equipment.
Task B2-T4.0. Program and Technical Management
OPT will continue to provide program and technical management through the period
of performance and close-out of the contract. The OPT technical manager will
provide the overall technical direction for this effort in coordination with the
program manager. OPT will continue to provide reports in accordance with the
Contract Data Requirements List (CDRL) Items.
Task B2-T5.1. Buoy 2 Recovery & Disposition
At the end of the ocean test, OPT will recover Buoy 2 from the ocean test site
for temporary storage at Marine Corps Base Hawaii (MCBH). An experienced
contractor in marine engineering will be selected for this task. Additional
transport of the buoy from MCBH will be at OPT’s expense.
Task B2-T5.2. Buoy 2 Root Cause Analysis

      Contract Number N00014-02-C-0053
Modification P00011   Page 1

 



--------------------------------------------------------------------------------



 



OPT will perform root cause analysis to determine the cause of the malfunction
to the hydraulic power take-off system. OPT will disassemble the buoy preserving
the hydraulic subsystem and send the system components out for independent
analyses. This includes metallurgical analysis and inspection of the major
hydraulic system components to include the hydraulic cylinders, manifolds,
motors and hydraulic fluid. OPT will also provide a report outlining the results
of the root cause analysis.

      Contract Number N00014-02-C-0053
Modification P00011   Page 2

 



--------------------------------------------------------------------------------



 



FINANCIAL ACCOUNTING DATA SHEET — NAVY

                                                                               
                                                                               
                                                                               
  1. CONTRACT NUMBER (CRITICAL)     2. SPIIN (CRITICAL)     3. MOD (CRITICAL)  
  4. PR NUMBER                                 N0001402C0053                    
    P00011     07PR06944 - 01                                                  
                                                                               
          6. LINE OF ACCOUNTING       7.           NAVY INTERNAL
USE ONLY
REF DOC/ACRN                                                                    
                                       
CLIN/SLIN
    A.     B.     C.     D.     E.     F.     G.     H.     I.     J.     K.    
                AMOUNT
(CRITICAL)              
 
    ACRN     APPROPRIATION     SUBHEAD     OBJ     PARM     RFM     SA     AAA  
  IT     PAA     COST CODE                  
 
    (CRITICAL)     (CRITICAL)     (CRITICAL)     CLA                            
  (CRITICAL)                     PROJ               PDU                  
 
                                                                               
        UNIT     MCC     & SUF                                                  
                                                                     
 
    AG
      1761319     W3DK       255       RA       333         0         068342    
  2D       000000         09690         000       4KT0     $525,005.00          
PR#07PR06944-01 FRC : 34KT                                                      
                                                    PAGE TOTAL
      $525,005.00                 GRAND TOTAL     $525,005.00                  
                                                                               
                    PREPARED/AUTORIZED BY:     COMPTROLLER APPROVAL:          
     FOR FISCAL DATA AND SIGNATURE              BY                          
                                                             for COMPTROLLER,
ONR CONTRACT REVIEWED    
DATE:
                                      DATE:                                    
                                                                               
                                                                 

ONR AWARD FORM (10/99) — version 1.1

Page 1 of 2



--------------------------------------------------------------------------------



 



FINANCIAL ACCOUNTING DATA SHEET — NON-NAVY DoD ACTIVITIES

                                                                               
                                         
1. CONTRACT NUMBER (CRITICAL)
      2. SPIIN (CRITICAL)     3. MOD (CRITICAL)     4. PR NUMBER          
N0001402C0053                               P00011     07PR06944-01            
                                                      5.     6.     7.          
8.           NAVY INTERNAL
USE ONLY
REF DOC/ACRN    
CLIN/SLIN
    ACRN     ACCOUNTING CITATION     AMOUNT              
 
    (CRITICAL)                     (CRITICAL)                                  
                                                             
This page is intentionally blank
                                                                               
  PAGE TOTAL
      $.00                 GRAND TOTAL     $.00                                
                                     
PREPARED/AUTHORIZED BY:
            COMPTROLLER APPROVAL:              
 
                 FOR FISCAL DATA AND SIGNATURE              
 
                 BY                                                    
                                   for COMPTROLLER, ONR CONTRACT REVIEWED    
DATE:     DATE:
                                                                   

ONR AWARD FORM (10/99) — version 1.1

Page 2 of 2